UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number:0-16454 CIMETRIX INCORPORATED (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0439107 (I.R.S. Employer Identification No.) 6979 South High Tech Drive, Salt Lake City, Utah (Address of principal executive office) 84047-3757 (Zip Code) Registrant's telephone number, including area code:(801) 256-6500 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ Noo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yeso Noý The number of shares outstanding of the registrant's common stock as of August 9, 2010: Common stock, par value $.0001 – 44,460,579 shares CIMETRIX INCORPORATED FORM 10-Q FOR THE THEE MONTHS AND SIX MONTHS ENDED JUNE 30, 2010 INDEX PART IFinancial Information Item 1. Financial Statements Consolidated Condensed Balance Sheets 3 Consolidated Condensed Statements of Operations 4 Consolidated Condensed Statements of Cash Flows 5 Notes to Consolidated Condensed Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II Other Information Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 Table of Contents PART 1 - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Balance Sheets June 30, 2010 December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current portion of notes payable and capital lease obligations Total current liabilities Long-term liabilities: Notes payable – related parties, net Long-term portion of notes payable Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ deficit: Common stock; $.0001 par value, 100,000,000 shares authorized, 47,171,406 and 46,861,198 shares issued, respectively Additional paid-in capital Treasury stock, 25,000 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ See accompanying notes to consolidated condensed financial statements 3 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: New software licenses $ Software license updates and product support Total software revenues Professional services Total revenues Operating costs and expenses: Cost of revenues Sales and marketing Research and development General and administrative Depreciation and amortization Total operating costs and expenses Income (loss) from operations ) ) Other income (expenses): Interest expense ) Gain on sale of assets - - - Total other expenses, net ) Income (loss) before income taxes ) ) Provision for income taxes - Net income (loss) $ $ ) $ $ ) Income (loss) per common share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of shares outstanding: Basic Diluted See accompanying notes to consolidated condensed financial statements 4 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES Consolidated Condensed Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2010 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Provision for doubtful accounts - Stock-based compensation Amortization of bond discount Gain on sale of assets - ) (Increase) decrease in: Restricted cash - Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Other assets - Increase (decrease) in: Accounts payable Accrued expenses Deferred revenue ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from sale of property and equipment - Purchase of property and equipment ) - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Sale of common stock - Proceeds from the issuance of debt Proceeds from the issuance of debt to related parties - Proceeds from related party advances - Payments of debt ) ) Payments of related party advances - ) Net cash provided by (used in) financing activities ) Net increase in cash and cash equivalents - Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated condensed financial statements 5 Table of Contents CIMETRIX INCORPORATED AND SUBSIDIARIES Notes to Consolidated Condensed Financial Statements (Unaudited) NOTE 1 – ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization – Cimetrix Incorporated, a Nevada corporation, and its subsidiaries (“Cimetrix” or the “Company”) are primarily engaged in the development and sale of open architecture, standards-based, personal computer software for controlling machine tools, robots, electronic equipment, and communication products that allow communication between equipment on the factory floor and host systems and semiconductor connectivity products that connect new semiconductor tools to each other and to host systems. Basis of Presentation – The consolidated condensed financial statements include the accounts of the Company and its wholly owned subsidiaries, Cimetrix Europe, Inc. and Cimetrix Data Management Solutions, Inc. All significant inter-company accounts and transactions have been eliminated in consolidation. The interim financial information of the Company as of June 30, 2010 and for the three and six-month periods ended June 30, 2010 and 2009 is unaudited, and the balance sheet as of December 31, 2009 is derived from audited financial statements. The accompanying consolidated condensed financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements. Accordingly, they omit or condense footnotes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles. The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009. In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made. All such adjustments are of a normal recurring nature. The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results that can be expected for the entire year ending December 31, 2010. The unaudited consolidated condensed financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009. NOTE 2 – STOCK-BASED COMPENSATION The Company accounts for stock-based compensation in accordance with Accounting Standards Codification (“ASC”) Topic 718. Stock-based compensation cost is measured at the grant date based on the estimated fair value of the award granted and recognized as an expense over the period in which the award is expected to vest. The stock-based compensation expense for the three-month and six-month periods ended June 30, 2010 and June 30, 2009 has been allocated to the various categories of operating costs and expenses in a manner similar to the allocation of payroll expense as follows: Three Months Ended Six Months Ended June 30, June 30, Cost of revenues $ Sales and marketing Research and development General and administrative Total stock-based compensation expense $ 6 Table of Contents During the six months ended June 30, 2010, options to purchase 410,000 shares of the Company’s common stock were issued to the Company’s employees, with exercise prices ranging from $0.08 to $0.10 per share. As of June 30, 2010, the total future compensation cost related to non-vested stock-based awards not yet recognized in the condensed consolidated statements of operations was $67,000, and the weighted average period over which these awards are expected to be recognized was 1.61 years. During the six months ended June 30, 2010, 700,000 shares of restricted stock awards were granted. The total stock-based compensation costs from vesting restricted stock shares in the six month periods of June 30, 2010 and 2009 was $26,000 and $2,000, respectively. NOTE 3 – EARNINGS (LOSS) PER SHARE The computation of basic earnings per common share is based on the weighted average number of shares outstanding, including unissued and vested restricted stock shares deemed as participating securities, during the period. Diluted earnings per common share is computed by dividing the net income or loss by the sum of the weighted-average number of common shares outstanding plus the weighted average common stock, which would have been outstanding if the potentially dilutive securities had been issued. Potentially dilutive securities include outstanding options and warrants with an exercise price of less than the trading price of the underlying common stock and unvested restricted stock.The dilutive effect of potentially dilutive securities is reflected in diluted earnings per common share by application of the treasury method. The following table sets forth the computation of basic and diluted earnings per common share for the three and six month periods ended June 30, 2010 and 2009: Three Months Ended Six Months Ended June 30, June 30, Numerator: Net income (loss) $ $ ) $ $ ) Denominator: Basic weighted average shares outstanding Effect of dilutive securities: Stock options - - Unvested restricted stock - - Warrants - - Diluted weighted average shares outstanding Net income (loss) per share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Potentially dilutive securities representing approximately 1,900,000 shares of common stock at June 30, 2010 were excluded from the computation of diluted earnings per common share because their effect would have been antidulitive. As a result of incurring a net loss for the six months ended June 30, 2009, no potentially dilutive securities are included in the calculation of diluted earnings per share because such effect would be anti-dilutive. We had potentially dilutive securities representing approximately 4,400,000 shares of common stock at June 30, 2009. 7 Table of Contents NOTE 4 – NOTES PAYABLE AND CAPITAL LEASE OBLIGATIONS Related Party and Senior Notes – At June 30, 2010, the Company had a total of $822,000 in outstanding Senior Notes, of which $388,000 were held by related parties. The Senior Notes are unsecured, with interest at 10%, payable semiannually on April 1 and October 1. During the fourth quarter of 2009, the Company offered the holders of the Senior Notes an extension of the maturity date to September 30, 2012 which was accepted by all holders, except for the holder of a $25,000 Note which continues to be due September 30, 2010. As part of this extension offer, the expiration date of the warrants held by holders accepting the extension was also extended to September 30, 2012. As of June 30, 2010, there were warrants issued to Senior Note holders to purchase a total of 416,000 common shares of the Company at an exercise price of $0.05 per share. The warrants expire on September 30, 2010 and 2012. Bank Loan – The Company had a credit facility secured by its accounts receivable with Silicon Valley Bank (the “Bank Loan”). Amounts available under this facility varied with the face amount of qualifying accounts receivable of the Company pledged under the facility. The Company drew $147,000 from the Bank Loan and paid down $393,000 during the six months ended June 30, 2010. The balance of the Bank Loan was $0 at June 30, 2010 and subsequent to the end of the quarter, the Company terminated the credit facility. Installment Notes and Capital Leases Payable– During the six months ended June 30, 2010, the Company paid down $11,000 in installment notes and capital leases payable. The balance of the installment notes was $14,000 at June 30, 2010. The installment notes are payable in monthly payments totaling $2,000, including interest at 24.49%, and mature in February 2011. The balance of the capital lease was $3,000 at June 30, 2010. The capital lease is payable in monthly payments of $400, including interest at 4% and matures in February 2011. NOTE 5 – COMMON STOCK In March 2010, the Company issued 25,000 shares of its common stock on the exercise of a warrant associated with its Senior Notes.In June 2010, the Company issued 55,208 shares of its common stock on the exercise of options. Included in accrued expenses in the accompanying consolidated balance sheets at June 30, 2010 and December 31, 2009 are liabilities of $29,000 and $21,000, respectively, representing vested restricted stock awards for which shares have not been issued. These amounts represent 175,861 and 173,361 vested restricted stock awards that have not been issued as of June 30, 2010 and December 31, 2009, respectively. NOTE 6 – RELATED PARTY TRANSACTIONS 8 Table of Contents During the three and six months ended June 30, 2010, the Company had the following revenues from two customers that were also shareholders of the Company: Three Months Ended Six Months Ended June 30, June 30, New software licenses $ $ Software license updates and product support Total software revenues Professional services - Total software revenues $ $ The Company had accounts receivable from two related customers totaling $96,000 at June 30, 2010. The Company did not have any sales or accounts receivables to related customers for the three-month and six-month periods ended June 30, 2009. NOTE 7 – FAIR VALUE OF FINANCIAL INSTRUMENTS The Company’s financial instruments consist of cash and cash equivalents, receivables, payables, and notes payable. The carrying amount of cash and cash equivalents, receivables and payables approximates fair value because of the short-term nature of these items. The carrying amount of the notes payable approximates fair value as the individual borrowings bear interest at rates that approximate market interest rates for similar debt instruments. NOTE 8 – RECENT ACCOUNTING PRONOUNCEMENTS In October 2009, the accounting guidance related to revenue arrangements with multiple deliverables was revised. The guidance applies to all deliverables in contractual arrangements in which a vendor will perform multiple revenue-generating activities. The guidance addresses how arrangement consideration should be allocated to the separate units of accounting, when applicable. The new guidance retains the criteria when delivered items in a multiple-deliverable arrangement should be considered separate units of accounting, but it removes the previous separation criterion that objective and reliable evidence of fair value of any undelivered items must exist for the delivered items to be considered a separate unit or separate units of accounting. The guidance will be effective for us beginning on January 1, 2011, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date. We are evaluating the impact the adoption of this guidance will have on our consolidated financial statements. NOTE 9 – SUPPLEMENTAL CASH FLOW INFORMATION The Company had the following non-cash items from financing and investing activities: Six Months Ended June 30, Discount on debt through issuance of warrants $
